In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                    No. 07-20-00062-CR


                       JUAN ARTURO MARTINEZ, APPELLANT

                                            V.

                          THE STATE OF TEXAS, APPELLEE

                           On Appeal from the 64th District Court
                                   Castro County, Texas
             Trial Court No. A3522-1401, Honorable Danah L. Zirpoli, Presiding

                                   December 15, 2021
                            MEMORANDUM OPINION
                      Before QUINN, C.J. and PIRTLE and DOSS, JJ.

       Appellant, Juan Arturo Martinez, appeals from a judgment revoking his community

supervision and sentencing him to a state jail facility for two years and assessing a $2,000

fine. Before having been placed on five years’ community supervision, the trial court

convicted him of possessing a controlled substance, sentenced him to two years in a state

jail facility, and suspended that sentence. In July of 2019, the State moved to revoke

appellant’s community supervision. The motion was granted by the trial court after

hearing and accepting appellant’s plea of true to four alleged instances of him violating
terms of his probation. On appeal, appellant’s counsel has filed an Anders1 brief and a

motion to withdraw. We grant counsel’s motion and affirm the trial court’s judgment.

         Counsel certified that he conducted a conscientious examination of the record,

and, in his opinion, the record reflected no reversible error upon which an appeal could

be predicated. Anders, 386 U.S. at 744; In re Schulman, 252 S.W.3d 403, 406 (Tex.

Crim. App. 2008). In a letter to appellant, his counsel notified him of his motion to

withdraw and provided him with a copy of the motion and his Anders brief. He also

provided Appellant with a copy of the appellate record and informed him of his right to file

a pro se response. See Kelly v. State, 436 S.W.3d 313, 319–20 (Tex. Crim. App. 2014)

(specifying counsel’s obligations on the filing of a motion to withdraw supported by an

Anders brief). By letter, this Court also advised appellant of his right to file a pro se

response. Appellant did not file a response. Nor has the State has filed a response brief.

        We reviewed counsel’s Anders brief and conducted an independent search of the

record to determine whether there are any nonfrivolous issues that were preserved in the

trial court which might support an appeal. Like appellant’s counsel, we too found none.

See In re Schulman, 252 S.W.3d at 409.

        Thus, we conclude there are no plausible grounds for appellate review, grant

counsel’s motion to withdraw, and affirm the judgment of the trial court.2

                                                                                    Per Curiam

Do not publish.


        1   See Anders v. California, 386 738, 744, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).

         2 Counsel, shall, within five days after this memorandum opinion is handed down, send Appellant

a copy of the opinion and judgment, along with notification of Appellant’s right to file a pro se petition for
discretionary review. See TEX. R. APP. P. 48.4. This duty is an informational one only. Counsel has no
duty to provide further representation to appellant.
                                                      2